Opinion filed February 16,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00013-CV
                                                    __________
 
ROY E. KIMSEY, JR.,
INDIVIDUALLY, AND ENERGROWTH, INC., Appellants
 
                                                             V.
 
               LAW OFFICES
OF BILL ALEXANDER, P.C., Appellee

 
                                  On
Appeal from the County Court at Law
 
                                                          Midland
County, Texas
 
                                                 Trial
Court Cause No. CC-14,392
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
Roy
E. Kimsey, Jr., individually, and Energrowth, Inc., defendants below, filed a notice
of appeal from the trial court’s order granting the plaintiff’s motion to
retain the case on the docket and the order denying the defendants’ motion to
dismiss.  Upon review of the docketing statement, the notice of appeal, and the
trial court’s orders, it appeared to this court that the trial court had not
entered a final appealable order.  Unless specifically authorized by statute,
appeals may be taken only from final judgments.  Tex. A & M Univ. Sys.
v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007); Lehmann v. Har‑Con
Corp., 39 S.W.3d 191 (Tex. 2001).  We notified the parties by letter dated
January 19, 2012, and we requested that appellants respond by February 3, 2012,
showing grounds to continue this appeal.  Instead of filing a response showing
grounds to continue this appeal, appellants filed an original mandamus
proceeding[1]
on February 2, 2012, which this court denied on February 9, 2012.  
We
have no jurisdiction to entertain this appeal absent a final judgment.  Because
appellants have not complied with this court’s request to show grounds to
continue this appeal and because a final judgment disposing of all claims and
all parties has not been entered, we dismiss this appeal.  See Tex. R. App. P. 42.3.  
Accordingly,
the appeal is dismissed for want of jurisdiction.  
 
PER CURIAM
 
February 16,
2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




[1]In re Roy E. Kimsey, Jr. and Energrowth, Inc., Cause No. 11-12-00046-CV.